Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CATHODE FOR FUEL CELLS AND METHOD OF MANUFACTURING MEMBRANE ELECTRODE ASSEMBLY HAVING THE SAME

Examiner: Adam Arciero	SN: 17/117,308	Art Unit: 1727	August 2, 2022 

DETAILED ACTION
Applicant’s response filed on June 09, 2022 has been received. Claims 1-6 are currently pending. Claims 1-3 have been amended. Claim 6 has been newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 and 4 recites an intended use for a cathode and a membrane electrode assembly, respectively in the preamble. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP 2111.02.

Drawings
The objection to the drawings has been withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claim 2 has been withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Shimoi et al. on claims 1-5 are maintained.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoi et al. (US 2015/0030966 A1).
As to Claims 1, 3-5, Shimoi et al. discloses a fuel cell, comprising a membrane electrode assembly having a cathode, wherein the cathode comprises a platinum catalyst 1123 supported on a carbon support 1125 and has an ionomer 1122 surrounding the supported catalyst such that no ionomer is touching a surface of any platinum catalyst (paragraphs [0028 and 0050] and Fig. 3). It is noted that claims 1 is a product-by-process claim. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113, I. The claim is drawn to a final product of a cathode and which is a platinum catalyst on a carbon support with an ionomer that covers the carbon support and catalyst, such that a portion of the catalyst is exposed, and Shimoi discloses a platinum catalyst on a carbon support wherein an ionomer is covering the catalyst and support such that the catalyst is exposed to the support and O2 (Fig. 3). 
As to Claim 2, Shimoi et al. discloses wherein the carbon support having a graphene layer is a crystalline material (paragraphs [0054 and 0081]).
As to Claim 6, Shimoi discloses wherein the ionomer, catalyst, and support are mixed together and formed into a single layer (Fig. 3 and paragraph [0028]). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principle arguments are:
a)  Shimoi does not teach wherein the ionomer is removed from a surface of the platinum catalyst so that a portion of the surface of the catalyst is exposed (claim 1 a).

In response to Applicant’s arguments, please consider the following comments:
a) It is noted that claims 1 is a product-by-process claim, so the removal step of the ionomer does not limit the final structure of the cathode as discussed above in the rejection. In addition, Shimoi discloses a platinum catalyst on a carbon support wherein an ionomer is covering the catalyst and support such that the catalyst is exposed to the support and O2 (Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727